          Case 2:18-cv-02892-EFB Document 25 Filed 09/29/20 Page 1 of 8

 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    JEFFREY M. BIANCHINI, SR.,                        No. 2:18-cv-2892-EFB
11                       Plaintiff,
12            v.                                        ORDER
13    ANDREW SAUL, Commissioner of Social
      Security
14
                         Defendant.
15

16

17           Plaintiff seeks judicial review of a final decision of the Commissioner of Social Security

18   (“Commissioner”) denying his applications for a period of disability and Disability Insurance

19   Benefits (“DIB”) and Supplemental Security Income (“SSI”) under Titles II and XVI of the

20   Social Security Act. The parties have filed cross-motions for summary judgment. ECF Nos. 15

21   & 20. Also pending is the court’s March 30, 2020 order to show cause why sanctions should not

22   be imposed for the plaintiff’s failure to timely file his motion. ECF No. 13. For the reasons

23   discussed below, the order to show cause is discharged, plaintiff’s motion for summary judgment

24   is denied, and the Commissioner’s motion is granted.

25   I.      Order to Show Cause

26           On June 20, 2019, the Commissioner filed the administrative record and an answer to the

27   complaint. ECF Nos. 9 & 10. Pursuant to the court’s scheduling order, plaintiff was required to

28   file a motion for summary judgment and/or remand within 45 days of the date the administrative
                                                       1
           Case 2:18-cv-02892-EFB Document 25 Filed 09/29/20 Page 2 of 8

 1   record was served or, in this instance, by August 5, 2019. ECF No. 5 at 2. After he failed to do
 2   so, the court ordered him to show cause why sanctions should not be imposed for failure to timely
 3   file a motion for summary judgment. ECF No. 13. Plaintiff was also ordered to file his motion
 4   for summary judgment no later than April 13, 2020. Id.
 5            In response, plaintiff’s counsel attributes the failure to timely file a motion to a
 6   calendaring error by recently hired support staff but counsel took ultimate responsibility, and
 7   apologized for the failure. ECF No. 14. While that response explains the failure, it does not
 8   excuse it nor provide good cause for missing the deadline. See Hubbard v. Twin Oaks Health and
 9   Rehabilitation Center, 2004 WL 3643820, *1 (E.D. Cal. July 15, 2004) (“[D]efendants provide
10   no showing of good cause, but instead admit that a calendaring error . . . [was] the cause of their
11   oversight of the expert designation deadline.”) Nevertheless, the order to show cause will be
12   discharged without the imposition of sanctions.
13   II.      Background
14            Plaintiff filed applications for a period of disability, DIB, and SSI, alleging that he had
15   been disabled since March 17, 2015. Administrative Record (“AR”) 169-83. His applications
16   were denied initially and upon reconsideration. Id. at 94-97, 103-114. A hearing was
17   subsequently held before administrative law judge (“ALJ”) David M. Blume. Id. at 30-55.
18            On September 25, 2017, the ALJ issued a decision finding that plaintiff was not disabled
19   under sections 216(i), 223(d), and 1614(a)(3)(A) of the Act.1 Id. at 16-25. The ALJ made the
20
              1
               Disability Insurance Benefits are paid to disabled persons who have contributed to the
21   Social Security program, 42 U.S.C. §§ 401 et seq. Supplemental Security Income (“SSI”) is paid
22   to disabled persons with low income. 42 U.S.C. §§ 1382 et seq. Under both provisions, disability
     is defined, in part, as an “inability to engage in any substantial gainful activity” due to “a
23   medically determinable physical or mental impairment.” 42 U.S.C. §§ 423(d)(1)(a) &
     1382c(a)(3)(A). A five-step sequential evaluation governs eligibility for benefits. See 20 C.F.R.
24   §§ 423(d)(1)(a), 416.920 & 416.971-76; Bowen v. Yuckert, 482 U.S. 137, 140-42 (1987). The
     following summarizes the sequential evaluation:
25

26                            Step one: Is the claimant engaging in substantial gainful
                     activity? If so, the claimant is found not disabled. If not, proceed
27                   to step two.
                              Step two: Does the claimant have a “severe” impairment?
28                   If so, proceed to step three. If not, then a finding of not disabled is
                                                          2
         Case 2:18-cv-02892-EFB Document 25 Filed 09/29/20 Page 3 of 8

 1   following specific findings:
 2           1. The claimant meets the insured status requirements of the Social Security Act through
 3              March 31, 2016.

 4           2. The claimant has not engaged in substantial gainful activity since March 17, 2015, the
                alleged onset date (20 CFR 404.1571 et seq., and 416.971, et seq.).
 5
                ***
 6

 7           3. The claimant has the following severe impairments: fracture of the right foot (20 CFR
                404.1520(c) and 416.920(c)).
 8
                ***
 9
             4. The claimant does not have an impairment or combination of impairments that meets or
10
                medically equals the severity of one of the listed impairments in 20 CFR Part 404, Subpart
11              P, Appendix 1 (20 CFR 404.1520(d), 404.1525, 404.1526, 416.920(d), 416.925 and
                416.926).
12
                ***
13
             5. After careful consideration of the entire record, I find that the claimant has the residual
14
                functional capacity to perform light work as defined in 20 CFR 404.1567(b) and
15              416.967(b) except: he can frequently climb ramps/stairs, balance, stoop, kneel, crouch,
                and crawl; and occasionally climb ladders/ropes/scaffolds.
16
                ***
17

18   /////

19                      appropriate.
                               Step three: Does the claimant’s impairment or combination
20                      of impairments meet or equal an impairment listed in 20 C.F.R., Pt.
                        404, Subpt. P, App.1? If so, the claimant is automatically
21                      determined disabled. If not, proceed to step four.
22                             Step four: Is the claimant capable of performing his past
                        work? If so, the claimant is not disabled. If not, proceed to step
23                      five.
                               Step five: Does the claimant have the residual functional
24                      capacity to perform any other work? If so, the claimant is not
                        disabled. If not, the claimant is disabled.
25

26   Lester v. Chater, 81 F.3d 821, 828 n.5 (9th Cir. 1995).

27          The claimant bears the burden of proof in the first four steps of the sequential evaluation
     process. Yuckert, 482 U.S. at 146 n.5. The Commissioner bears the burden if the sequential
28   evaluation process proceeds to step five. Id.
                                                      3
         Case 2:18-cv-02892-EFB Document 25 Filed 09/29/20 Page 4 of 8

 1           6. The claimant is capable of performing past relevant work as a recreational vehicle
                salesperson and automobile salesperson. This work does not require the performance of
 2              work-related activities precluded by the claimant’s residual functional capacity (20 CFR
 3              404.1565 and 416.965).

 4              ***

 5           7. The claimant has not been under a disability, as defined in the Social Security Act, from
                March 17, 2015, through the date of this decision (20 CFR 404.1520(f) and 416.920(f)).
 6

 7   Id. at 18-25.
 8              Plaintiff’s request for Appeals Council review was denied on August 24, 2018, leaving the
 9   ALJ’s decision as the final decision of the Commissioner. Id. at 1-6.
10   III.       Legal Standards
11              The Commissioner’s decision that a claimant is not disabled will be upheld if the findings
12   of fact are supported by substantial evidence in the record and the proper legal standards were
13   applied. Schneider v. Comm’r of the Soc. Sec. Admin., 223 F.3d 968, 973 (9th Cir. 2000);
14   Morgan v. Comm’r of the Soc. Sec. Admin., 169 F.3d 595, 599 (9th Cir. 1999); Tackett v. Apfel,
15   180 F.3d 1094, 1097 (9th Cir. 1999).
16              The findings of the Commissioner as to any fact, if supported by substantial evidence, are
17   conclusive. See Miller v. Heckler, 770 F.2d 845, 847 (9th Cir. 1985). Substantial evidence is
18   more than a mere scintilla, but less than a preponderance. Saelee v. Chater, 94 F.3d 520, 521 (9th
19   Cir. 1996). “‘It means such evidence as a reasonable mind might accept as adequate to support a
20   conclusion.’” Richardson v. Perales, 402 U.S. 389, 401 (1971) (quoting Consol. Edison Co. v.
21   N.L.R.B., 305 U.S. 197, 229 (1938)).
22              “The ALJ is responsible for determining credibility, resolving conflicts in medical
23   testimony, and resolving ambiguities.” Edlund v. Massanari, 253 F.3d 1152, 1156 (9th Cir.
24   2001) (citations omitted). “Where the evidence is susceptible to more than one rational
25   interpretation, one of which supports the ALJ’s decision, the ALJ’s conclusion must be upheld.”
26   Thomas v. Barnhart, 278 F.3d 947, 954 (9th Cir. 2002).
27   /////
28
                                                          4
        Case 2:18-cv-02892-EFB Document 25 Filed 09/29/20 Page 5 of 8

 1   IV.    Analysis
 2          Plaintiff’s motion raises two arguments. First, plaintiff argues that the ALJ erred by
 3   rejecting the opinion from his treating physician assistant, Ashlee Harrah. ECF No. 15 at 9-13.
 4   Second, he argues that the ALJ improperly rejected his testimony. Id. at 13-15. The court, for the
 5   reasons stated below, finds neither argument persuasive.
 6          A.      The ALJ Provided Legally Sufficient Reasons for Rejecting Ms. Harrah’s Opinion
 7          At the time plaintiff filed her claim, physician assistants were not considered acceptable
 8   medical sources within the meaning of the Commissioner’s regulations.2 20 C.F.R.
 9   §§ 404.1513(d)(1), 416.913(d)(1). Thus, an opinion from a physician assistant is entitled to less
10   deference than an opinion from a treating physician, and the ALJ may discount the opinion from
11   this source if he “gives reasons germane . . . for doing so.” Molina, 674 F.3d 1104, 1111 (9th Cir.
12   2012). Nevertheless, in some instances “it may be appropriate to give more weight to the opinion
13   of a medical source who is not an “acceptable medical source” if he or she has seen the individual
14   more often than the treating source, has provided better supporting evidence and better
15   explanation for the opinion, and the opinion is more consistent with the evidence as a whole” 20
16   C.F.R. §§ 404.1527(f); 416.927(f); see Popa v. Berryhill, 872 F.3d 901, 907 (9th Cir. 2017)
17   (finding that ALJ erred in disregarding opinion of a nurse practitioner who served as claimant’s
18   primary medical care provider).
19          Ms. Harrah opined that plaintiff could sit for about six hours in an eight-hour day, stand
20   for at least two hours in an eight-hour day, walk at least two hours in an eight-hour day, and walk
21   approximately four to five blocks without rest or severe pain. AR 398. She also found that
22   plaintiff would need to alternate positions at will, elevate his leg to heart level 20 percent of an
23   eight-hour day, and would likely be absent from work about one day a month due to his
24   impairments. Id. at 398-99. The ALJ afforded Ms. Harrah’s opinion little weight, finding that it
25
            2
26            The Commissioner has amended the regulations regarding evaluation of medical
     evidence for claims filed on or after March 27, 2017. 20 C.F.R. §§ 404.1520c(c), 416.920c(c).
27   Under the new regulations, a licensed physician assistant is an acceptable medical source “for
     impairments within his or her licensed scope of practice.” See 20 C.F.R. §§ 404.1502, 416.902.
28   Because plaintiff’s applications were filed in 2015, the new regulations do not apply to his claim.
                                                       5
        Case 2:18-cv-02892-EFB Document 25 Filed 09/29/20 Page 6 of 8

 1   was inconsistent with plaintiff’s “significant activities of daily living and improvement on
 2   medication.” Id. at 24.
 3          The court finds that these reasons are legally sufficient. Even in the context of treating
 4   physicians, an inconsistency between the physician’s opinion and the claimant’s daily activities
 5   may justify discounting his or her opinion. See Morgan v. Comm’r of Soc. Sec. Admin, 169 F.3d
 6   595, 601-02 (9th Cir. 1999) (holding that inconsistency with daily activities is a specific and
 7   legitimate reason to discount a physician’s opinion). As observed by the ALJ, plaintiff’s medical
 8   records reflect that, despite a continuing need to take medication for pain, plaintiff was able to
 9   engage in more activities as his leg impairment improved.
10          Medical records from May 2015, just two months after plaintiff fractured his foot, show
11   that the plaintiff was having “some more pain” after increasing his activity. AR 330. That
12   activity was described as walking a significant amount with his CAM boot and building an entire
13   fence with his wife over the course of the prior week. Id. at 330. In August 2015, plaintiff
14   reported being able to walk comfortably for six hours in regular shoes before getting fatigued. Id.
15   at 293. He also reported engaging in cleaning and yard work, including working in the other
16   people’s yards. Id. In December 2015, plaintiff reported that he attempted to go back to work the
17   prior month, but he was forced to stop after a few days due to injuring his back. Id. at 359. A
18   May 2016 treatment record indicates that plaintiff had been working more and had “four weeks of
19   work lined up.” Id. at 368. He also reported experiencing pain while climbing ladders, which he
20   was required to do for work. Id. In October 2016, plaintiff reported working “hard Landscaping
21   and doing Handyman and Maintenance work.” Id. at 377. In February 2017, he stated that lately
22   he had been working on uneven grounds, which exacerbated his pain. Id. at 382
23          These reported activities, including plaintiff’s own statement that he could walk six hours
24   in regular shoes before becoming fatigued, easily support the ALJ’s rejection of Ms. Harrah’s
25   opinion. Plaintiff notes, however, that these same records also reflect that plaintiff continued to
26   experience swelling in the right foot and ankle, which he often attributed to his activities. ECF
27   No. 15 at 10-11. Plaintiff’s observation, while accurate, does not cast doubt on the ALJ’s finding.
28   A claimant’s RFC is the most that the claimant can do despite his physical and mental limitations.
                                                        6
         Case 2:18-cv-02892-EFB Document 25 Filed 09/29/20 Page 7 of 8

 1   20 C.F.R. §§ 404.1545(a)(1); 416.945(a)(1). Here, the records discussed above reflect that
 2   despite some issues with swelling and intermittent pain, plaintiff was able to walk for a
 3   significant period of time and perform manual labor. As the ALJ concluded, the ability to
 4   perform such activities is inconsistent with Ms. Harrah’s opinion that plaintiff could only stand
 5   and walk for two hours in an eight-hour workday.
 6            B.      The ALJ Provided Legally Sufficient Reasons for Rejecting Plaintiff’s Testimony
 7           Plaintiff also argues that the ALJ improperly rejecting his testimony without providing
 8   legally sufficient reasons. ECF No. 15 at 13-15.
 9           Plaintiff testified that he is unable to work primarily due to fracturing his right foot, which
10   he sustained after falling from a tree in March 2015. AR 36, 40. Plaintiff estimated that he could
11   frequently lift up to 20 pounds, stand for a total of three to four hours in an eight-hour workday,
12   but only stand at one time for approximately 30-90 minutes. Id. at 40-41, 51. He reported
13   experiencing constant pain in his foot, which was occasionally severe enough to disrupt his sleep.
14   Id. at 40, 47. He also reported receiving physical therapy, but noted that it provided no relief. Id.
15   at 46-47.
16           The ALJ concluded that plaintiff’s statements concerning the intensity, persistence, and
17   limiting effect of his symptoms were not entirely credible. Id. at 23. In reaching that finding, the
18   ALJ found that plaintiff’s allegations were inconsistent with the conservative nature of his
19   treatment. Id.; see Parra v. Astrue, 481 F.3d 742, 751 (9th Cir. 2007) (evidence of “conservative
20   treatment” is “sufficient to discount a claimant’s testimony regarding severity of an
21   impairment.”). As observed by the ALJ, plaintiff’s treatment involved home exercises,
22   swimming, icing, and elevating his leg. AR 22; see AR 285-86, 293, 319, 359. Although
23   plaintiff was prescribed Norco for pain, he generally described improvement in his level of pain.
24   Id. at 318 (September 2015—pain was “minimal to none at this point.”), 359 (December 2015—
25   improvement in foot pain), 364 (February 2016—“pain is well controlled” and some days
26   medication is not needed), 371 (July 2016—“Does not take Norco everyday. Only taking half a
27   tab for severe pain . . . .”).
28   /////
                                                         7
          Case 2:18-cv-02892-EFB Document 25 Filed 09/29/20 Page 8 of 8

 1           The ALJ also concluded that plaintiff’s allegations were inconsistent with his daily
 2   activities, including the performing landscaping and handyman work. AR 20. As discussed
 3   above, plaintiff’s medical records reflect he was able to build a fence; walk a significant amount;
 4   and perform landscaping, handyman, and maintenance work. Id. at 293, 330, 337, 368. Plaintiff
 5   contends, however, that the ALJ’s reliance on his activities is misplaced, noting that he testified
 6   that his work primarily involved sedentary tasks performed on a part-time basis. See Tonapetyan
 7   v. Halter, 242 F.3d 1144, 1148 (9th Cir. 2001); Thomas, 278 F.3d 947, 959 (9th Cir.2002). But
 8   that testimony is belied by his medical records, which, as discussed above, show that plaintiff
 9   reported that he was performing physically demanding activities. Accordingly, the ALJ
10   reasonably concluded that plaintiff’s daily activities were inconsistent with allegations of
11   disabling limitations. See Thomas, 278 F.3d at 956-57 (“Where the evidence is susceptible to
12   more than one rational interpretation, one of which supports the ALJ’s decision, the ALJ’s
13   conclusion must be upheld.”).
14   V.      Conclusion
15           Accordingly, it is hereby ORDERED that:
16           1. The March 30, 2020 order to show cause is discharged, and no sanctions are imposed;
17           2. Plaintiff’s motion for summary judgment is denied;
18           3. The Commissioner’s cross-motion for summary judgment is granted; and
19           4. The Clerk is directed to enter judgment in the Commissioner’s favor and close the
20   case.
21   DATED: September 28, 2020.
22

23

24

25

26

27

28
                                                        8
